Exhibit 10.22(c)

 

LENDERS’ CONSENT AND

MODIFICATION OF CREDIT AGREEMENT

 

THIS LENDERS’ CONSENT AND MODIFICATION OF CREDIT AGREEMENT (“Modification”) is
made as of the 31st day of March, 2004, by and between SOUTHTRUST BANK, an
Alabama banking corporation, formerly known as SouthTrust Bank, National
Association acting as a Lender and as Administrative Agent and Funding Agent
(collectively “Agent”) pursuant to the Credit Agreement (defined below),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, formerly
known as First Union National Bank, a national banking association, acting as a
lender, NATIONAL CITY BANK, NATIONAL ASSOCIATION, a national banking
association, acting as a lender, and SUNTRUST BANK, a Georgia corporation,
formerly known as SunTrust Bank, South Florida, N.A., a national banking
association acting as a lender (collectively the “Lenders”), and TODHUNTER
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), joined by
TODHUNTER FINANCE COMPANY, a Delaware corporation.

 

W I T N E S S E T H:

 

WHEREAS,  Agent, Lenders and Borrower are parties to an Amended and Restated
Credit Agreement dated October 19, 2001 as amended by Modification of Credit
Agreement dated May 14, 2003 (the “Credit Agreement”) and that certain Waiver of
Defaults under Credit Agreement dated as of January 1, 2003 (“Waiver”) in
connection with Revolving Loans, Term Loans and Letters of Credit made available
by Lenders to Borrower thereunder; and

 

WHEREAS, Borrower desires to improve its financial position through a series of
transactions that entail, among other things, the creation of two subsidiary
corporations – one a Foreign Subsidiary (Todhunter (Barbados) SRL, a Barbados
company) and one a Domestic Subsidiary (Todhunter Finance Company, a Delaware
corporation) – and acceptance of an $18,000,000.00 loan from Todhunter Finance
Company, all as more particularly described in letter dated March 9, 2004 from
McGladrey & Pullen, LLP, to Ezra Shashoua, Chief Financial Officer for Borrower
(the “Borrower’s Transactions”); and

 

WHEREAS, certain aspects of the Borrower’s Transactions require the consent of
Required Lenders under the Credit Agreement and other aspects of the Borrower’s
Transactions conflict with certain Borrower’s covenants in the Credit Agreement;
and

 

WHEREAS, the undersigned Lenders hold a sufficient percentage of the total
Commitments to comprise the Required Lenders.

 

NOW, THEREFORE, in consideration of mutual promises and covenants of this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lenders, Agent and Borrower agree
as follows:

 

--------------------------------------------------------------------------------


 

1.             Recitals.  The foregoing recitals are true and correct and by
this reference are made a material part of this Agreement.  All capitalized
terms used herein shall have the meaning ascribed to them in the Credit
Agreement unless the context shall require otherwise.

 

2.             Revolving Commitment Amount.  The parties acknowledge that
Borrower has given Agent effective notice to reduce permanently the amount of
the Revolving Commitment to $15,000,000.00 in accordance with Section 2.12 of
the Credit Agreement and that the Revolving Commitment is thus permanently
reduced as of April 2, 2004.

 

3.             Creation of Subsidiaries.  Notwithstanding Borrower’s covenants
in Section 10.09 of the Credit Agreement, Lenders consent to Borrower’s creation
of Todhunter (Barbados) SRL as a Foreign Subsidiary and Todhunter Finance
Company as a Domestic Subsidiary for purposes of performing the Borrower’s
Transactions.

 

4.             Indebtedness to Domestic Subsidiary.  Notwithstanding Borrower’s
covenants in Section 10.01 of the Credit Agreement, Lenders hereby consent to
Borrower’s incurring indebtedness in favor of Todhunter Finance Company on the
terms of the Promissory Note attached hereto as Exhibit ”A”, for as long as
Todhunter Finance Company remains a Subsidiary and provided that Todhunter
Finance Company subordinates any and all claims against Borrower with respect to
such indebtedness to the Obligations, subject only to regularly scheduled
payments of principal and interest under said Promissory Note as long as there
exists no default with respect to the Obligations.  Todhunter Finance Company
joins in this Agreement for the sole purpose of unconditionally subordinating
any and all claims against Borrower with respect to such indebtedness to the
Obligations, subject to the aforementioned right to receive regularly scheduled
payments as long as Borrower is not in default with respect to the Obligations. 
Lenders’ consent to Borrower’s incurring such indebtedness is hereby given
notwithstanding any covenants of Borrower to the contrary in Section 10.08 or
Section 10.10.

 

5.             Pledge of Foreign Subsidiary Stock.  The foregoing Lenders’
consent to the Borrower’s Transactions is further conditioned upon Borrower
and/or the appropriate Subsidiary pledging the required percentage of the Voting
Securities of Todhunter (Barbados) SRL to the Agent for the benefit of the Agent
and Lenders pursuant to Section 5.01 of the Credit Agreement.  Borrower and/or
the appropriate Subsidiaries shall evidence such pledge by an amendment to the
Pledge Agreement dated October 19, 2001 (the “Pledge Agreement”) and such pledge
shall be perfected by delivery to the Agent of the requisite Stock Certificates,
as defined and described in the Pledge Agreement, together with blank stock
powers. Such original Stock Certificates shall be delivered to Lender within
sixty (60) days from the execution hereof. Borrower warrants and represents to
Lender, recognizing that Lender is relying on such in entering into this
Modification, that there are no shareholder agreements or other agreements
granting any rights of approval, consent, management or control to the holder of
any non-Voting Securities of Todhunter (Barbados) SRL.

 

6.             Modification of Credit Agreement.  To the extent necessary to
allow the Borrower’s Transactions specifically described in this Agreement, the
Credit Agreement shall be deemed amended, provided, however, that such approvals
and amendment shall apply only to the Borrower’s Transactions and that any
similar transactions in the future shall require additional approval of Required
Lenders.

 

2

--------------------------------------------------------------------------------


 

7.             Warranty.  Borrower hereby warrants and represents to Lenders
that, since the date of the Modification of Credit Agreement, Borrower has been
and is in compliance with all provisions of the Credit Agreement and all other
Loan Documents and that no default or Event of Default has occurred thereunder
nor has any event occurred or failed to occur which with the passage of time or
the giving of notice or both would comprise such a Default or Event of Default.

 

8.             Ratifications.  Borrower hereby ratifies and confirms each of its
obligations and indebtedness under the Credit Agreement and each of the other
Loan Documents, as amended hereby, and hereby represents and warrants to Lenders
and Agent that Borrower neither has nor claims any defenses, counterclaims or
offsets to any such obligations or indebtedness.

 

9.             Fees.  The effectiveness of this Agreement and the amendments
contemplated herein are expressly conditioned upon the payment by Borrower to
Agent for the prorata benefit of Lenders a fee of $25,000.00 and reimbursement
by Borrower of all reasonable attorneys’ fees and expenses of Lender and Agent
incurred in connection with this Agreement.

 

10.           Miscellaneous.

 

(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida.  Paragraph headings used herein are for
convenience only and shall not be used to interpret any term hereof.  The Credit
Agreement shall continue in full force and effect as modified by this
Agreement.  In the event the terms of this Agreement conflict with the terms of
the  Credit Agreement, the terms of this Agreement shall control.

 

(b)  This Agreement constitutes the entire agreement among the parties hereto
and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral among the parties hereto with respect to the
subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Agreement.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this Agreement. 
Without limiting the generality of any of the provisions of this Agreement,
nothing herein or in any instrument or agreement shall be deemed or construed to
constitute a novation, satisfaction or refinancing of all or any portion of the
Loan or in any manner affect or impair the lien or priority of the Credit
Agreement or any of the Loan Documents as amended hereby.

 

(c)  This Agreement may be executed in any number of counterparts with each
executed counterpart constituting an original, but altogether constituting but
one and the same instrument.

 

(d)  This Agreement shall be binding upon and inure to the benefit of Borrower,
Agent and Lenders and their respective heirs, legal representatives, executors,
successors and assigns.

 

11.           RELEASE.  IN CONSIDERATION OF THE ACCOMMODATIONS PROVIDED HEREIN,
BORROWER HEREBY UNCONDITIONALLY IRREVOCABLY AND FOREVER RELEASES, ACQUITS AND
DISCHARGES LENDERS AND EACH OF LENDERS’ RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND

 

3

--------------------------------------------------------------------------------


 

COUNSEL FROM ANY AND ALL CLAIMS, DEMANDS AND CAUSES OF ACTION THAT ANY OF THEM
HAD, NOW HAS OR MAY IN THE FUTURE HAVE AGAINST ANY ONE OR MORE OF THE LENDERS OR
ANY ONE OR MORE OF LENDERS’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL
FOR THE ACTS OR OMISSIONS OF ANY OF THE FOREGOING PARTIES FROM THE BEGINNING OF
TIME THROUGH, TO AND INCLUDING THE DATE OF THE EFFECTIVENESS OF THIS AGREEMENT,
WHICH RELATED TO ANY CLAIMS ARISING OUT OF OR CONNECTED IN ANY MANNER WITH THE
TRANSACTIONS CONTEMPLATED HEREIN OR IN THE CREDIT AGREEMENT AS AMENDED HEREBY OR
ANY OTHER LOAN DOCUMENTS AS THE SAME MAY BE AMENDED HEREBY, AS THE CASE MAY BE.

 

12.           WAIVER OF JURY TRIAL.  BORROWER, AGENT AND LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
(WHETHER VERBAL OR WRITTEN) OR ACTIONS BY ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDERS’ ENTERING INTO THIS AGREEMENT AND MAKING ANY
LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO BORROWER.  FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDERS, NOR THE AGENT OR
ANY OF AGENT’S COUNSEL OR LENDERS’ COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.  NO REPRESENTATIVE OR AGENT OF LENDERS, NOR AGENT OR ANY OF AGENT’S
COUNSEL OR LENDERS’ COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this agreement to be
effective as of the day and year set forth above.

 

WITNESSES:

BORROWER:

 

 

 

 

TODHUNTER INTERNATIONAL, INC., a
Delaware corporation

 

 

 

By:

/s/ Thomas E. Streit

 

By:

/s/ Ezra Shashoua

 

By:

/s/ Beatrice G. Terrell

 

Title: Chief Financial Officer & Exec. VP

 

4

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this 30th day of March, 2004
by Ezra Shashoua as Exec VP & CFO of Todhunter International, Inc., on behalf of
the corporation.  He/She is personally known to me or has produced
                       (type of identification) as identification.

 

 

/s/: Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

 

 

 

 

Joined by:

 

 

 

 

TODHUNTER FINANCE COMPANY, a Delaware
company

 

 

 

 

 

 

 

 

By:

/s/ Ezra Shashoua

 

By:

/s/ Thomas E. Streit

 

TITLE: Chief Financial Officer & Exec. VP

By:

/s/ Beatrice G. Terrell

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this 30th day of March, 2004
by Ezra Shashoua as Vice President of Todhunter Finance Company, on behalf of
the company.  He/She is personally known to me or has produced
                     (type of identification) as identification.

 

 

 

By:

/s/ Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

5

--------------------------------------------------------------------------------


 

WITNESSES:

AGENT:

 

 

 

 

SOUTHTRUST BANK, an Alabama banking
corporation

 

 

 

 

 

By:

/s/ Charlotte Whaley

 

By:

/s/ Tom Turnberger

 

By:

/s/Linda C. Verdi

 

Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF BROWARD

)

 

 

The foregoing instrument was acknowledged before me this 29th day of March, 2004
by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He/She is personally known to me or has produced                         (type
of identification) as identification.

 

 

 

By:

/s/ Florence Lindley

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

6

--------------------------------------------------------------------------------


 

 

WITNESSES:

LENDERS:

 

 

 

 

SOUTHTRUST BANK, an Alabama banking
corporation

 

 

 

 

 

By:

/s/ Charlotte Whaley

 

By:

/s/ Tom Turnberger

 

By:

/s/Linda C. Verdi

 

Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF BROWARD

)

 

 

The foregoing instrument was acknowledged before me this 29th day of March, 2004
by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He/She is personally known to me or has produced                          (type
of identification) as identification.

 

 

 

By:

/s/ Florence Lindley

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

WITNESSES:

 

7

--------------------------------------------------------------------------------


 

WITNESSES:

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

/s/ Michelle Gerber

 

By:

/s/ Britton S. Core

 

By:

/s/ Dena P. Bombard

 

TITLE: Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this 30th day of March, 2004
by Britton S. Core as Vice President of Wachovia Bank, National Association, on
behalf of the bank.  He/She is personally known to me or has produced
                      (type of identification) as identification.

 

 

 

By:

/s/ Laura S. Forbes

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

8

--------------------------------------------------------------------------------


 

 

WITNESSES:

SUNTRUST BANK, a Georgia corporation

 

 

 

By:

/s/ Lucy DiGirolamo

 

By:

/s/ Stephen Hanas

 

By:

/s/ Andrea L. Dankin

 

TITLE: Vice President

 

 

STATE OF FLORIDA

)

 

 

)

 

COUNTY OF BROWARD

)

 

 

The foregoing instrument was acknowledged before me this 29th day of March, 2004
by Stephen Hanas as Vice President of SunTrust Bank, on behalf of the bank. 
He/She is personally known to me or has produced                      (type of
identification) as identification.

 

 

 

By:

/s/ Wende Littario

 

 

Notary Public

 

State of Florida

 

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

9

--------------------------------------------------------------------------------


 

WITNESSES:

NATIONAL CITY BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ Gavin Young

 

By:

/s/ Daniel R. Raynor

 

By:

/s/ Michael Moose

 

Title: Assistant Vice President

 

 

STATE OF OHIO

)

 

 

)

 

COUNTY OF LAKE

)

 

 

The foregoing instrument was acknowledged before me this 29th day of March, 2004
by Daniel R. Raynor as Vice President of National City Bank, on behalf of the
bank.  He/She is personally known to me or has produced                     
(type of identification) as identification.

 

 

 

By:

/s/ Ellen M. Brown

 

 

Notary Public

 

State of Ohio

 

 

 

 

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

10

--------------------------------------------------------------------------------